--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

First California Financial Group, Inc. 8-K [fcal-8k_110612.htm]
 
Exhibit 10.2

 
VOTING AND SUPPORT AGREEMENT
 
This Voting and Support Agreement (this “Agreement”), dated as of November 6,
2012, is entered into by and among PacWest Bancorp, a Delaware corporation
(“Parent”), First California Financial Group, Inc., a Delaware corporation (the
“Company”), and each person executing this Agreement or a counterpart to this
Agreement, each of whom is a member of the board of directors of the Company
(each, a “Director”).
 
RECITALS
 
A.           Pursuant to the terms of the Agreement and Plan of Merger (as the
same may be amended or supplemented, the “Merger Agreement”), dated as of the
date hereof, between Parent and the Company, the Company will be merged with and
into Parent (the “Merger”) with Parent continuing as the surviving corporation
of the Merger.
 
B.           As an inducement and a condition to each of Parent and the Company
entering into the Merger Agreement, each of Parent and the Company has required
that each Director, in his capacity as a stockholder of the Company, enter into
this Agreement.
 
AGREEMENT
 
In consideration of Parent’s and the Company’s performance under the Merger
Agreement, each Director agrees as follows:
 
1.  
Definitions.  Capitalized terms not defined in this Agreement have the meaning
assigned to those terms in the Merger Agreement.

 
2.  
Effectiveness.  If the Merger Agreement is terminated for any reason in
accordance with its terms, this Agreement shall automatically terminate and be
null and void and of no effect.

 
3.  
Voting Agreement. From the date hereof until the earlier of (i) the Effective
Time and (ii) the termination of the Merger Agreement in accordance with its
terms (the “Support Period”), Director agrees that at any stockholder meeting of
the Company to adopt the Merger Agreement or any adjournment or postponement
thereof, the Director shall be present (in person or by proxy) and shall vote
(or cause to be voted) the voting shares of capital stock of the Company owned
by such Director as of the date hereof  along with all such shares that the
Director may acquire from time to time after the date hereof, in each case that
are entitled to vote at such meeting (together, “Owned Shares”): (a) in favor of
(1) approval and adoption of the Merger Agreement and (2) approval of any
proposal to adjourn or postpone such meeting to a later date if there are not
sufficient votes to adopt the Merger Agreement; and (b) against (1) any action
or agreement that would impair the ability of Parent to complete the Merger, the
ability of the Company to complete the Merger, or that would otherwise be
inconsistent with, prevent, impede or delay the consummation of the transactions
contemplated by the Merger Agreement and (2) other than the transactions
contemplated by the Merger Agreement, any proposal that relates to an
Acquisition Proposal or Alternative Transaction; provided, that the foregoing
applies solely to Director in his or her capacity as a stockholder and nothing
in this Agreement shall prevent Director from discharging his or her fiduciary
duties with respect to his or her role on the board of directors of the Company.
Director represents and warrants and covenants and agrees that, except for this
Agreement, he or she (x) has not entered into, and shall not enter into during
the Support Period, any voting agreement or voting trust with respect to the
Owned Shares and (y) has not granted, and shall not grant during the Support
Period, a proxy, consent or power of attorney with respect to the Owned Shares
except any proxy to carry out the intent of this Agreement.  Director hereby
acknowledges that Director is, in his or her capacity as a stockholder of the
Company, bound by the restrictions set forth in Section 6.7 of the Merger
Agreement and agrees consistent therewith not to solicit or facilitate any
Acquisition Proposal or Alternative Transaction.

 
 
 

--------------------------------------------------------------------------------

 
 
4.  
Transfer Restrictions Prior to Merger. The Director will not, during the Support
Period, sell, transfer, assign, tender in any tender or exchange offer, pledge,
encumber, hypothecate or similarly dispose of (by merger, by testamentary
disposition, by operation of law or otherwise), either voluntarily or
involuntarily, enter into any swap or other arrangements that transfers to
another, in whole or in part, any of the economic consequences of ownership of,
enter into any contract, option or other arrangement or understanding with
respect to the sale, transfer, assignment, pledge, lien, hypothecation or other
disposition of (by merger, by testamentary disposition, by operation of law or
otherwise) or otherwise convey or dispose of, any of the Owned Shares, or any
interest therein, including the right to vote any Owned Shares, as applicable (a
“Transfer”); provided that Director may Transfer Owned Shares for estate
planning or philanthropic purposes so long as the transferee, prior to the date
of Transfer, agrees in a signed writing to be bound by and comply with the
provisions of this Agreement.

 
5.  
Cooperation. From time to time, at the reasonable request of Parent or the
Company and without further consideration, Director shall cooperate with Parent
and the Company, at the Company’s expense, to make all filings and obtain all
consents of Governmental Entities and third parties and execute and deliver such
additional documents and take all such further actions as may be necessary or
desirable to effect the actions contemplated by this Agreement. Without limiting
the foregoing, Director hereby (a) authorizes Parent and the Company to publish
and disclose in any public announcement, disclosure required by the SEC or by
applicable Law or the Proxy Statement (and, if applicable, the Form S-4),
Director’s identity and ownership of the Owned Shares, the nature of Director’s
obligations under this Agreement and any other information that Parent or the
Company reasonably determines is required to be disclosed in connection with the
Merger and the transactions contemplated by the Merger Agreement; (b) agrees to
promptly give to Parent and the Company any information Parent or the Company
may reasonably require for the preparation of any such disclosure documents; and
(c) agrees to promptly notify Parent and the Company of any required corrections
with respect to any information supplied by Director, if and to the extent that
such information shall have become false or misleading in any material respect.

 
6.  
Representations and Warranties.  Each Director represents and warrants to Parent
that: this Agreement has been duly and validly executed and delivered by such
Director and constitutes a valid and legally binding agreement of such Director,
enforceable against such Director in accordance with its terms and no other
action is necessary to authorize the execution and delivery by such Director or
the performance of its obligations hereunder; if such Director is married and
any of the Owned Shares constitute community property or spousal approval is
otherwise necessary for this Agreement to be legal, binding and enforceable,
this Agreement has been duly and validly executed and delivered by, and
constitutes a valid and legally binding agreement, of Director’s spouse,
enforceable in accordance with its terms; the Owned Shares as of the date hereof
are equal to the number of shares set forth next to each Director’s name on
Exhibit A hereto; and except as noted on Exhibit A hereto, Director has, and at
all times during the term of this Agreement shall have, beneficial ownership of,
good and valid title to and full and exclusive power to vote, without
restriction or limitation, the Owned Shares (other than any such shares that are
transferred in the manner permitted by this Agreement).

 
 
2

--------------------------------------------------------------------------------

 
7.  
Entire Agreement; Assignment. This Agreement is irrevocable. The recitals are
incorporated as a part of this Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. This Agreement shall not be assigned by operation of law or
otherwise and shall be binding upon and inure solely to the benefit of each
party hereto; provided however that the rights under this Agreement are
assignable by Parent or the Company to any successor-in-interest.

 
8.  
Remedies/Specific Enforcement. Each of the parties hereto agrees that this
Agreement is intended to be legally binding and specifically enforceable
pursuant to its terms and that each of Parent and the Company would be
irreparably harmed if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that monetary damages would not
provide adequate remedy in such event. Accordingly, in the event of any breach
or threatened breach by Director of any covenant or obligation contained in this
Agreement, in addition to any other remedy to which Parent or the Company may be
entitled (including monetary damages), each of Parent and the Company shall be
entitled to injunctive relief to prevent breaches of this Agreement and to
specifically enforce the terms and provisions hereof. Director further agrees
that none of Parent, the Company or any other person or entity shall be required
to obtain, furnish or post any bond or similar instrument in connection with or
as a condition to obtaining any remedy referred to in this paragraph, and
Director irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

 
9.  
Governing Law and Enforceability. This Agreement is governed by, and shall be
interpreted in accordance with, the laws of the State of Delaware, without
regard to any applicable conflict of law principles. If any court determines
that the restrictions set forth in this Agreement are unenforceable, then the
parties request such court to reform these provisions to the maximum
restrictions, term, scope or geographical area that such court finds
enforceable. Venue of any legal action or proceeding between the parties related
to this Agreement shall be in any federal or state court located in the State of
Delaware, and the parties each consent to the personal jurisdiction of the
courts of the State of Delaware and the federal courts located in the State of
Delaware. Each Director agrees not to claim that the State of Delaware is an
inconvenient place for trial.

 
 
3

--------------------------------------------------------------------------------

 
10.  
Individual Obligations. The obligations of each of the Directors under this
Agreement are several and not joint. This Agreement is binding on each Director
that executes this Agreement regardless of whether any other Director(s) also
executed this Agreement.

 
11.  
Amendments; Waivers. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed (i) in the
case of an amendment, by Parent, the Company and the Director, and (ii) in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 
12.  
Counterparts. The parties may execute this Agreement in one or more
counterparts, including by facsimile or other electronic signature. All the
counterparts will be construed together and will constitute one Agreement.



[signature pages follow]

 
 
4

--------------------------------------------------------------------------------

 



SIGNED as of the date first set forth above:




PACWEST BANCORP
 
FIRST CALIFORNIA FINANCIAL GROUP,  INC.
     
By       /s/ JARED M.
WOLFF                                                            
 
By       /s/ C.G.
KUM                                                              
Name: Jared M. Wolff
 
Name: C.G. Kum
Title:  Executive Vice President & General  Counsel
 
Title:   President and Chief Executive Officer



Additional Signatures on Next Page

 
[Signature Page to Voting and Support Agreement]



 
 

--------------------------------------------------------------------------------

 



 
 
 
/s/ RICHARD D. ALDRIDGE____________
Richard D. Aldridge
BRIAN J. ALDRIDGE 1991 TRUST
 
 
By: /s/ LINDA J. ALDRIDGE___________
Name: Lynda J. Aldridge
Title: Sole Trustee
   
TENISHA M. ALDRIDGE 1991 TRUST
 
 
By: /s/ LINDA J. ALDRIDGE___________
Name: Lynda J. Aldridge
Title: Sole Trustee
ALDRIDGE FAMILY TRUST
 
 
By: /s/ RICHARD D. ALDRIDGE___________
Name: Richard D. Aldridge
Title: Sole Trustee
   
BANYON LLC
 
 
 
By: /s/ RICHARD D. ALDRIDGE_________
Name: Richard D. Aldridge
Title:
 
 
By: /s/ JOHN W. BIRCHFIELD___________
Name: John W Birchfield
Title:
JAMES O. BIRCHFIELD 1995 TRUST FBO SHANE O. BIRCHFIELD
 
 
By: /s/ RICHARD D. ALDRIDGE___________
Name: Richard D. Aldridge
Title: Co-Trustee
 
 
By: /s/ JOHN W. BIRCHFIELD___________
Name: John W. Birchfield
Title: Co-Trustee
   
JAMES O. BIRCHFIELD 1995 TRUST FBO GARRETT W. BIRCHFIELD
 
 
By: /s/ RICHARD D. ALDRIDGE_________
Name: Richard D. Aldridge
Title: Co-Trustee
 
 
By: /s/ JOHN W. BIRCHFIELD___________
Name: John W. Birchfield
Title: Co-Trustee
JAMES O. BIRCHFIELD 1995 TRUST FBO TENISHA M. FITZGERALD
 
 
By: /s/ RICHARD D. ALDRIDGE___________
Name: Richard D. Aldridge
Title: Co-Trustee
 
 
By: /s/ JOHN W. BIRCHFIELD___________
Name: John W. Birchfield
Title: Co-Trustee





[Signature Page to Voting and Support Agreement]

 
 

--------------------------------------------------------------------------------

 



JAMES O. BIRCHFIELD 1995 TRUST FBO BRIAN J. ALDRIDGE
 
 
By: /s/ RICHARD D. ALDRIDGE_________
Name: Richard D. Aldridge
Title: Co-Trustee
 
 
By: /s/ JOHN W. BIRCHFIELD___________
Name: John W. Birchfield
Title: Co-Trustee
SHANE O. BIRCHFIELD TRUST
 
 
By: /s/ JOHN W. BIRCHFIELD___________
Name: John W. Birchfield
Title: Sole Trustee
   
GARRETT W. BIRCHFIELD TRUST
 
 
By: /s/ JOHN W. BIRCHFIELD___________
Name: John W. Birchfield
Title: Sole Trustee
JOHN W. BIRCHFIELD TRUST
 
 
By: /s/ JOHN W. BIRCHFIELD___________
Name: John W. Birchfield
Title: Sole Trustee
   
 
 
/s/ JOHN W. BIRCHFIELD_____________
John W. Birchfield
 
 
/s/ DONALD E. BENSON_______________
Donald E. Benson
   
 
 
/s/ JOSEPH N. COHEN________________
Joseph N. Cohen
 
 
/s/ ROBERT E. GIPSON________________
Robert E. Gipson
   
 
 
/s/ ANTOINETTE T. HUBENETTE_______
Antoinette T. Hubenette, M.D.
 
 
/s/ C.G. KUM_________________________
C. G. Kum
   
 
 
/s/ THOMAS TIGNINO_____________
Thomas Tignino
 


 
[Signature Page to Voting and Support Agreement]



 
 

--------------------------------------------------------------------------------

 

Exhibit A


Richard D. Aldridge:            1,418,038 shares of Company Common Stock


Notes: This figure includes 52,469 shares held by the Brian J. Aldridge 1991
Trust and 70,180 shares held by the Tenisha M. Aldridge 1991 Trust, of which
Lynda J. Aldridge, the spouse of Richard Aldridge, is the sole trustee and
180,982 shares held by the Aldridge Family Trust of which Richard D. Aldridge is
the sole trustee.


This figure includes 506,692 shares held in entities for which Richard D.
Aldridge and John W. Birchfield are co-trustees, each having full voting rights
over the entire block of shares. The 506,692 shares are held as follows: 300,000
shares are held by Banyon LLC, 51,673 shares are held in the James O. Birchfield
1995 Trust FBO Shane O. Birchfield, 51,673 shares are held in the James O.
Birchfield 1995 Trust FBO Garrett W. Birchfield, 51,673 shares are held in the
James O. Birchfield 1995 Trust FBO Tenisha M. Fitzgerald, and 51,673 shares are
held in the James O. Birchfield 1995 Trust FBO Brian J. Aldridge.


Donald E. Benson:                92,814 shares of Company Common Stock


Notes: 64,187 of these shares have been pledged as security in a Merrill Lynch
Margin Account.


John W. Birchfield:               1,468,374 shares of Company Common Stock


Notes:  This figure includes 506,692 shares held in entities for which Richard
D. Aldridge and John W. Birchfield are co-trustees, each having full voting
rights over the entire block of shares. The 506,692 shares are held as follows:
300,000 shares are held by Banyon LLC, 51,673 shares are held in the James O.
Birchfield 1995 Trust FBO Shane O. Birchfield, 51,673 shares are held in the
James O. Birchfield 1995 Trust FBO Garrett W. Birchfield, 51,673 shares are held
in the James O. Birchfield 1995 Trust FBO Tenisha M. Fitzgerald, and 51,673
shares are held in the James O. Birchfield 1995 Trust FBO Brian J. Aldridge.


This figure includes 66,234 shares held by the Shane O. Birchfield Trust, 43,893
shares held by the Garrett W. Birchfield Trust and 180,981 shares held by the
John W. Birchfield Trust of which John W. Birchfield is the sole trustee.


Joseph N. Cohen:                32,688 shares of Company Common Stock


Robert E. Gipson:                 62,846 shares of Company Common Stock


Antoinette T. Hubenette:   20,063 shares of Company Common Stock


C.G. Kum:                              375,346 shares of Company Common Stock


Thomas Tignino:                  30,433 shares of Company Common Stock
 
 

--------------------------------------------------------------------------------